DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
 	Claims 2-7, 9-16, 18-21, 24-43, 45, 46, 53, and 54 have been cancelled.  Claim 57 is new.
Claims 1, 8, 17, 22, 23, 44, 47-53, and 55-57 are pending and under examination.

Specification
2.	The claim listing is objected to because claim 17 should be identified as “previously presented” and not “currently amended”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 1, 8, 17, 22, 44, 47, 50, 51, 55, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daly et al. (Cancer Gene Therapy, 2000, 7: 284-291), in view of both Snook et al. (J. Natl. Cancer Inst., July 2008, 100: 950-961) and He et al. (Zhonghua Nei Ke Za Zhi, 2000, 39: 585-587; Abstract).  
Daly et al. teach an isolated plurality of T cells comprising a chimeric antigen receptor (CAR) recognizing epitopes of the colon cancer associated antigen EGP40, wherein the T cells are obtained by: (i) isolating T cells from a subject; (ii) transforming the isolated T cells with a CAR-encoding retrovirus comprising a polynucleotide encoding an EGFP40-specific single chain monoclonal antibody fused to a polynucleotide encoding the Fc receptor [Symbol font/0x67] signaling chain (i.e., the nucleic acid encodes an antigen-binding membrane-bound fusion protein); and (iii) culturing the transformed T cells to produce a plurality of T-cells  recognizing EGP40 (claims 1, 8, 17, and 57) claim 8).
	Daly et al. do not teach guanylyl cyclase C (GCC) (claims 1, 17, 44, 47, 50, 51, and 55).  Snook et al. teach GCC as an universally colon cancer antigen expressed by both primary and metastatic colon tumors; Snook et al. teach GCC as a target for immunotherapy directed to colon cancer; Snook et al. teach that GCC-targeted immunization offers superior efficacy as compared to other antigens used for colorectal cancer immunotherapy (Abstract; p. 951, column 1, second full paragraph; p. 957-959).  It would have been obvious to one of skill in the art, at the time the invention was made, to modify the T-cells of Daly et al. by replacing the polynucleotide encoding the EGFP40-specific single chain monoclonal antibody with a polynucleotide encoding a single chain monoclonal antibody directed to a GCC epitope (claim 57) to achieve the predictable result of obtaining T cells recognizing epitopes of colon cancer associated antigens.  By doing so, one of skill in the art would have obtained a single chain antibody by a method comprising: immunizing subjects with a vaccine comprising GCC epitopes, obtaining hybrid cells expressing monoclonal antibodies against GCC epitopes, isolating the nucleic acid encoding the monoclonal antibodies to generate a nucleic acid encoding single chain antibodies (see He et al.; Abstract), and further preparing a retroviral vector expressing the chimeric receptor comprising a nucleic acid encoding a GCC-specific single chain monoclonal antibody fused to a polynucleotide encoding the Fc receptor [Symbol font/0x67] signaling chain (claim 22).  With respect to identifying the claim 22), such is drawn to a product-by-process and patentability for product by process claims is based on the product itself.  MPEP 2113 [R-1 states that “If the product is the same as or obvious from a product of the prior art, the claims are unpatentable even though the prior product was made by a different process.”  In the instant case, there is no evidence of record that an antibody identified from a B-cell is different from the antibody identified as taught by the cited prior art.  
Thus, the claimed invention was prima facie obvious at the time it was made.  

5.	Claims 1, 8, 17, 22, 23, 44, 47, 50, 51, 55, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daly et al. taken with both Snook et al. and He et al., in further view of Stevenson et al. (Proc. Natl. Acad. Sci. U.S.A., 2004, 101: 14646-14652).
	The teachings of Daly et al., Snook et al., and He et al. are applied as above for claims 1, 8, 17, 22, 44, 47, 50, 51, 55, and 57.  Daly et al., Snook et al., He et al. do not teach a CD44 epitope (claim 23).  However, the prior art teaches that fusing a CD4 helper epitope to epitopes derived from tumor antigens enhances the antibody response to the tumor antigen epitopes (see Stevenson et al., Abstract; p. 14647, column 1, first full paragraph; paragraph bridging p. 14647 and 14648; p. 14648, column 1, first full paragraph; p. 14650, column 2, last paragraph).  Thus, one of skill in the art would have found obvious to use a vaccine comprising both GCC and helper epitopes to achieve the predictable result of obtaining enhanced antibody levels.
Thus, the claimed invention was prima facie obvious at the time it was made.  
s 1, 8, 17, 22, 44, 47-52, 55, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daly et al. taken with both Snook et al. and He et al., in further view of  Waldman (PGPUB 2004/0141990).
	The teachings of Daly et al., Snook et al., and He et al. are applied as above for claims 1, 8, 17, 22, 44, 47, 50, 51, 55, and 57.  Daly et al., Snook et al., and He et al. teach a retrovirus and not a plasmid or an adenovirus (claims 48, 49, and 52).  Waldman teaches that plasmids and adenoviruses are suitable to deliver epitopes derived from GCC ([0011]; [0022]; [0034] [0035]; [0049]; [0053]; [0061]).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Daly et al., Snook et al., He et al., and Stevenson et al. by replacing their retrovirus with a plasmid or an adenovirus to achieve the predictable result of obtaining a composition suitable to deliver the nucleic acid encoding the chimeric receptor comprising the GCC-specific single chain monoclonal antibody to T cells.
Thus, the claimed invention was prima facie obvious at the time it was made.  

7.	Claims 1, 8, 17, 22, 44, 47, 50, 51, and 55-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daly et al. taken with both Snook et al. and He et al., in further view of both Finney et al. (J Immunol. 1997, 161: 2791-2797) and Biglari et al. (Gene Therapy, 2006, 13: 602-610). 
The teachings of Daly et al., Snook et al., and He et al. are applied as above for claims 1, 8, 17, 22, 44, 47, 50, 51, 55, and 57.  Daly et al., Snook et al., He et al., do not specifically teach that the FcR[Symbol font/0x67] is the FcRI[Symbol font/0x67] (claim 56).  However, FcRI[Symbol font/0x67] was used in the prior art to obtain CARs wherein the scFV is coupled via a truncated FcRI[Symbol font/0x67] 
Daly et al., Snook et al., He et al., and Biglari et al. teach a truncated FcRI[Symbol font/0x67] extracellular domain and not a truncated CD28 extracellular domain as a spacer (claim 56).  Finney et al. teach transfecting T cells with polynucleotides encoding a fusion transmembrane protein comprising in order an scFV, a truncated region of the CD28 extracellular domain, the CD28 transmembrane domain, the CD28 intracellular domain, and a signaling chain.  Finney et al. teach using spacers such as the truncated CD28 extracellular domain to distance the scFv from the membrane and that the CD28 spacer provides for better expression of the intracellular signaling chain (Abstract; p. 2792; p. 2793, column 2, last paragraph; p. 2793, column 1; p. 2794, column 1; p. 2796, column 2, last two paragraphs).  It would have been obvious to one of skill in the art, at the time the invention was made, to modify the T cells of Daly et al., Snook et al., and He et al. by specifically using a truncated CD28 extracellular domain as taught by Finney et al., as a spacer to achieve the predictable result of obtaining CAR T-cells suitable to be used in colon cancer therapy.  
Thus, the claimed invention was prima facie obvious at the time it was made.



Response to Arguments
8.	The applicant argues that no ground of rejection was provided for claims 48, 49, and 52.
	This is incorrect.  The claims were specifically rejected over Daly et al., Snook et al. and He et al., in further view of Waldman (see the body of the rejection set forth in the non-final Office actions of 3/30/2016 and 1/17/2018 and the final Office actions of 12/14/2016, 10/11/2018 and 3/30/2020).  Claims 48, 49, and 52 were clearly indicated as rejected in the body of the rejection (pointed out in bold and thus, could not have been missed).  Just because the claims were inadvertently omitted from the heading does not mean that the claims were not rejected.  
The applicant had plenty of time (from 2016 to 2020) to read and assess the basis for the rejection of claims 48, 49, and 52, without the need for speculation.  

	The rest of the arguments are not new and were previously addressed.

9.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633